Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 9, 2019

                                    No. 04-19-00570-CV

                                CITY OF SAN ANTONIO,
                                      Appellants

                                              v.

                               Olga HURON and Dianna Rico,
                                       Appellees

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2019CV05317
                          Honorable J Frank Davis, Judge Presiding


                                       ORDER
       In this accelerated appeal, Appellant’s brief was due on October 3, 2019. After the due
date, Appellant filed an unopposed first motion for a thirty-day extension of time to file
Appellant’s brief until November 4, 2019.
       Appellant’s motion is GRANTED. Appellant’s brief is due on November 4, 2019. See
TEX. R. APP. P. 38.6(d).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2019.


                                                   ___________________________________
                                                   LUZ ESTRADA,
                                                   Chief Deputy Clerk